Citation Nr: 1503996	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-31 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L. C. 


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from July 1978 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying the claim currently on appeal.  

In August 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the Veteran's electronic paperless file (Virtual VA).  


FINDINGS OF FACT

1.  The June 2009 rating decision denying the Veteran's claim of entitlement to service connection for a mental disorder was not appealed.  As such, this decision is final.  

2.  Evidence received since the June 2009 rating decision is new and material, and as such, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  

3.  There is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim in regard to whether the Veteran has PTSD due to military sexual trauma; reasonable doubt is resolved in favor of the Veteran.





CONCLUSIONS OF LAW

1.  The June 2009 rating decision denying the Veteran's claim of entitlement to service connection for a mental disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received since the June 2009 rating decision and the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  PTSD and depressive disorder NOS were incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full this aspect of the Veteran's claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Veteran's claim was previously denied in a June 2009 rating decision.  This decision was not appealed in a timely fashion, and as such, is now final.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

The record reflects that the Veteran was previously denied service connection for a psychiatric disorder in a June 2009 rating decision.  The Veteran's claim was denied because there was no evidence linking the Veteran's then diagnosed PTSD to an in-service personal assault.  As such, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence relating to the claim of entitlement to service connection for a psychiatric disorder has been provided to VA.  According to a November 2010 VA examination report, the Veteran suffers from PTSD that is related to a traumatic rape in service.  As this directly relates to the unestablished fact necessary to substantiate the Veteran's claim, the claim is reopened.  

Service Connection

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.   38 C.F.R. § 3.304(f) (2014).  If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate her account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2014).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

Significantly, it is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011). 

There is conflicting medical opinion evidence of record as to whether the Veteran has PTSD due to military sexual trauma.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

VA treatment records show that the Veteran's treating psychiatrists have diagnosed her with PTSD due to military sexual trauma.  See, e.g., November 2010 VA mental health note by Dr. R.M., September 2010 VA mental health note by Dr. J.K., July 2010 VA letter by Dr. J.K.  The Veteran underwent a QTC examination in November 2010.  Dr. L.V. also found that the Veteran had PTSD due to military sexual trauma.  In addition, Dr. L.V. found that the Veteran's depressive disorder NOS was secondary to her PTSD.  Thus, the Veteran's treating VA psychiatrists and the November 2010 QTC examiner believe the Veteran suffered military sexual trauma in service and that she acquired a psychiatric disability as the result of the trauma.  The Veteran underwent another VA examination in July 2012.  Dr. C.H. found that the Veteran was not a reliable historian and that she did not meet the criteria for PTSD.  Given the foregoing, the Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner." Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for PTSD and depressive disorder NOS is warranted.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that she suffers chronic mental disability from in-service military sexual trauma.  The chronic mental disability resulting from the in-service military sexual trauma has been clinically identified as PTSD and depressive disorder NOS.  As the Board finds that service connection is warranted for PTSD and depressive disorder NOS, a full grant of the benefit sought on appeal has been awarded.

      (CONTINUED ON NEXT PAGE)








ORDER

The claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  

Entitlement to service connection for PTSD and depressive disorder NOS is granted.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


